Citation Nr: 1021098	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for depression has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

3.  Entitlement to service connection for a psychiatric 
disability, manifested by depression, anxiety, sleep 
disturbance (other than sleep apnea), and memory impairment.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2006 rating decision in which the RO in St. 
Louis, Missouri, inter alia, declined to reopen claims for 
service connection for depression and for bilateral hearing 
loss, and denied service connection for hypertension, sleep 
apnea, night sweats/sleep disorder, and short-term memory 
loss.  In May 2006, the Veteran filed a notice of 
disagreement (NOD).  In June 2006, the Veteran's claims file 
was transferred to the jurisdiction of the RO in New Orleans, 
Louisiana.  A statement of the case (SOC) was issued in June 
2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 
2008.

In March 2010, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of the hearing is of record.  During the 
hearing, the Veteran submitted additional evidence, along 
with a signed waiver of his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).

For reasons explained below, the Board has recharacterized 
the appeal as set forth on the title page.

The Board's decision on the petitions to reopen the claims 
for service connection for depression and for bilateral 
hearing loss, as well as the claim for service connection for 
sleep apnea, is set forth below.  The claims for service 
connection for a psychiatric disability and for bilateral 
hearing loss, on the merits, as well as service connection 
for hypertension, are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.

 
FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  In an April 1994 rating decision, the RO denied service 
connection for depression and for bilateral hearing loss; 
although notified of the denial in a letter that same month, 
the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the April 
1994 denial of the claim for service connection for 
depression and for bilateral hearing loss includes new 
evidence that relates to an unestablished fact necessary to 
substantiate each claim, and raises a reasonable possibility 
of substantiating each claim.

4.  The Veteran's sleep apnea was not shown in service, and 
there is no competent evidence or opinion establishing a 
medical nexus between this later diagnosed disability and 
service.




CONCLUSIONS OF LAW

1.  The April 1994 rating decision in which the RO denied 
service connection for depression is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As pertinent evidence received since the April 1994 
denial is new and material, the criteria for reopening the 
claim for service connection for depression are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  As pertinent evidence received since the April 1994 
denial is new and material, the criteria for reopening the 
claim for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

4.  The criteria for service connection for sleep apnea are 
not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specific to requests to reopen, a veteran must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In view of the Board's favorable disposition of the Veteran's 
petitions to reopen, the Board finds that all notification 
and development action needed to render a fair decision on 
these aspects of the appeal has been accomplished.

As regards the claim for service connection for sleep apnea, 
an August 2005 pre-rating letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letter specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claim remaining on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The April 2006 
RO rating decision reflects the RO's initial adjudication of 
the claim after issuance of the August 2005 letter.  

The Board notes that although the Veteran was not provided 
with the Dingess/Hartman notice requirements, as the claim 
for service connection will be denied on the merits, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); private medical 
records from Dr. Green and the Sleep Center of Northeast 
Louisiana; a June 2008 VA outpatient treatment record; and 
the reports of July 1993 and September 2005 VA examinations.  
Also of record and considered in connection with the appeal 
are the transcript of the March 2010 Board hearing, and 
various written statements provided by the Veteran and by his 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with the claim for service 
connection for sleep apnea is warranted.  The Board notes 
that, in connection with this claim, the Veteran has not 
undergone VA examination, nor has any medical opinion as to 
the relationship between the claimed disability and service 
been obtained.  However, as explained in more detail below, 
the current record does not reflect even a prima facie claim 
for service connection, on the merits.  As such, VA is not 
required to arrange for medical examination to obtain medical 
opinion in connection with this claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(b) (2009); Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81(2006); Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A.	 Requests to Reopen

In this case, the Veteran's claims for service connection for 
depression and for bilateral hearing loss were previously 
denied by the RO in an April 1994 rating decision.  The 
Veteran was notified of the RO's April 1994 rating decision 
and his appellate rights, but did not initiate an appeal of 
the decision.  As such, the RO's April 1994 decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claims for 
service connection in August 2005.  For petitions to reopen 
filed on and after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims for 
service connection for depression and bilateral hearing loss 
is the RO's April 1994 decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

1.  Depression

In April 1994, the RO denied service connection for 
depression because there was no evidence of current 
disability.  At the time of the April 1994 decision, the 
pertinent evidence of record was the Veteran's STRs and the 
report of a July 1993 VA examination.

The Veteran's STRs reflect that the Veteran and his wife were 
referred to the Mental Health Clinic in January 1985 for 
problems dealing with their daughter.  In April 1985, it was 
noted that the problems had improved somewhat.  A March 1989 
record reflects that the Veteran complained of anxiety 
related to wearing a gas mask.  He was diagnosed with a 
phobic disorder.  Follow-up treatment records reflect 
decreased anxiety and excellent prognosis in August 1989.  In 
October 1989, he reported anxiety, restless sleep, and early 
awakening sleep.  He related these problems to increased work 
demands and stress.  The assessment was "possible adjustment 
disorder with anxious mood".  From November 1989 to January 
1990, the Veteran was enrolled in a stress management course 
and he was noted to have made progress.  The report of his 
March 1993 retirement physical examination reflects that the 
psychiatric evaluation was normal.  On the April 1993 Report 
of Medical History, the Veteran checked "yes" to frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  The signing physician noted that these problems 
were related to work and that the Veteran had taken a stress 
management class and made a full recovery.

The report of the July 1993 VA examination reflects that the 
Veteran did not have any psychiatric impairment and the 
examiner provided no psychiatric diagnosis.

The evidence received since the April 1994 RO rating decision 
includes private treatment records from Dr. Green and a June 
2008 VA outpatient treatment note.  The records from Dr. 
Green, dated from October 1998 to October 1999, reflect that 
the Veteran complained of depression, nervousness, anxiety, 
sleep disturbances, and daytime fatigue; the diagnosis was 
dysthymia with anxiety and he was prescribed Prozac.  The 
report of the June 2008 VA outpatient treatment record 
reflects that the Veteran was being treated for anxiety, 
depression, and sleep disturbances.  The diagnoses were 
anxiety disorder, not otherwise specified (NOS), and 
depressive disorder, NOS.  

2.  Bilateral Hearing Loss

In the April 1994 rating decision, the RO denied service 
connection for bilateral hearing loss because the evidence 
did not show that the Veteran had current hearing loss to the 
extent recognized as a disability by VA, pursuant to 38 
C.F.R. § 3.385.  The pertinent evidence of record at the time 
of the decision consisted of the Veteran's STRs, and the 
report of a July 1993 VA audiology evaluation. 

The Veteran's STRs reflect that his hearing was normal 
throughout service.  An August 1977 audiology evaluation 
notes that the Veteran had noise exposure from working around 
aircrafts.  A July 1981 audiology evaluation also notes that 
the Veteran had noise exposure from working around munitions.  
A March 1985 note reflects that the Veteran's right ear was 
exposed to a loud noise and that he had neurosensory trauma 
resulting in high-pitched tinnitus.  The report of the 
Veteran's March 1993 retirement examination reflects that the 
Veteran's hearing was normal.  On an April 1993 Report of 
Medical History, the Veteran checked "yes" to hearing loss 
and it was noted that the Veteran had high frequency hearing 
loss on an occupational examination.  

The report of the July 1993 VA audiology evaluation reflects 
that the Veteran's hearing was normal.  

The evidence received since the April 1994 RO decision 
includes the report of a September 2005 VA audiology 
evaluation that indicates that the Veteran has mild 
sensorineural hearing loss at 4,000 K.  The results of 
audiometric testing reflect that the Veteran had hearing loss 
to the extent recognized as disability by VA, pursuant to 38 
C.F.R. § 3.385.  

3.  Both Claims to Reopen

As the evidence described above had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  The 
Board also finds that this evidence is "material" for 
purposes of reopening each claim.  At the time of the April 
1994 rating decision, there was no evidence that the Veteran 
had current psychiatric disability or hearing loss.  The 
private medical records from Dr. Green and the June 2008 VA 
outpatient treatment record reflect that the Veteran has been 
diagnosed with a psychiatric disability.  The results of 
September 2005 VA audiometric testing indicate that the 
Veteran has current bilateral hearing loss to an extent 
recognized as a disability pursuant to 38 C.F.R. § 3.385.  
This evidence, while not necessarily conclusive, relates to 
an unestablished fact needed to establish service connection 
(i.e., current disability), and thus, this evidence raises a 
reasonable possibility of substantiating each claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
depression and for bilateral hearing loss are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.



B.  Service Connection for Sleep Apnea

As mentioned above, during service, the Veteran complained of 
sleep disturbance related to anxiety and increased demands at 
work, and he took a stress management class.  There are no 
other complaints of sleep problems during service, and no 
findings or diagnoses relating to sleep apnea during service.

The Board notes that private medical records from Dr. Green, 
dated from October 1998 to October 1999, reflect complaints 
of sleep problems associated with anxiety and depression.  
The Veteran also complained of daytime fatigue and 
sleepiness.  

The report of an August 2006 sleep study from the Sleep 
Center of Northeast Louisiana reflects that the Veteran had a 
history of snoring and sleep disorder breathing.  He also 
complained of fatigue and morning headaches.  The Veteran was 
diagnosed with obstructive sleep apnea.  

In this case, the earliest objective medical evidence of 
sleep apnea is the report of the August 2006 sleep study - 
more than 13 years after the Veteran's service.  The Board 
notes that the complaints of daytime fatigue in October 1998 
may have been related to undiagnosed sleep apnea, but this 
evidence is still more than 5 years after the Veteran retired 
from military service.  The Board notes that the passage of 
so many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the medical evidence reflects no diagnosis of 
sleep apnea in service, and that the first documented 
reference to this disability was at least several years after 
service.  There is also no medical evidence or opinion even 
suggesting a relationship between this disability and 
military service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion. 

As regards any direct assertions by the Veteran or his 
representative that the Veteran's sleep apnea is related to 
service, the Board finds that such assertions provide no 
basis for allowance of the claim.  As indicated above, the 
claim turns on the question of medical etiology of the 
disability for which service connection is sought-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the Veteran nor his representative is shown to be other than 
a layperson without appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection must be denied.  In reaching the 
conclusion to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for depression, to this limited 
extent, the appeal is granted.

As new and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, to 
this limited extent, the appeal is granted.

Service connection for sleep apnea is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for a psychiatric 
disability, manifested by depression, anxiety, sleep 
disturbance (other than sleep apnea), and memory impairment, 
and for bilateral hearing loss - on the merits - as well as 
the claim for service connection for hypertension, is 
warranted.

As regards psychiatric disability, the Veteran's STRs reflect 
that he was treated for symptoms of anxiety during service.  
At that time, he was diagnosed with phobia disorder and 
possible adjustment disorder with anxious mood.  Post-
service, private medical records from Dr. Green reflect that 
he was treated for anxiety and depression in 1998, and a June 
2008 VA outpatient treatment record indicates that he was 
diagnosed with anxiety disorder and depressive disorder.

As regards bilateral hearing loss, the Veteran's STRs reflect 
that he was exposed to noise and had neurosensory trauma to 
the right ear.  As mentioned above, September 2005 VA 
audiometric testing reflects that he has bilateral hearing 
loss to the extent recognized as a disability by VA, pursuant 
to 38 C.F.R. § 3.385.

Given the Veteran's documented in-service noise exposure and 
his complaints of anxiety during service, and post-service 
diagnoses of bilateral hearing loss, anxiety disorder, and 
depressive disorder, and the absence of any current medical 
opinion on the question of nexus, the Board finds that 
further examination and medical opinion is needed to resolve 
each of these claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
examinations, by appropriate physicians, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for any scheduled examination(s), without good cause, 
shall result in denial of the reopened claim(s).  See 38 
C.F.R. § 3.655(b) (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for any scheduled examination(s), 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination(s) sent to the Veteran by the pertinent VA 
medical facility.

As regards hypertension, the Veteran's STRs are unremarkable 
for findings or diagnoses related to hypertension, and post-
service evidence does not clearly indicate a current 
diagnosis.  The Board notes, however, that the June 2008 VA 
outpatient treatment record indicates the Veteran is taking 
Hyzaar, a medication used to treat hypertension.  
Furthermore, during the March 2010 Board hearing, the Veteran 
testified that he had been taking medication for hypertension 
since 1995.  He also said that a physician, Dr. Weaver, had 
implied that his hypertension was related to his psychiatric 
disability, raising the possibility of entitlement to service 
connection on a secondary basis.  See 38 C.F.R. § 3.310(a); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Therefore, as any decision with respect to the psychiatric 
disability may affect the Veteran's claim for service 
connection for hypertension, this claim is inextricably 
intertwined with the claim for service connection for 
psychiatric disability.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As these claims 
should be considered together, it follows that, any Board 
action on the claim for service connection for hypertension, 
at this juncture, would be premature.  Hence, a remand of 
this matter is warranted, as well.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes a June 2008 VA outpatient treatment record from 
the Shreveport VA Medical Center (VAMC).  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any outstanding 
records of treatment for bilateral hearing loss, psychiatric 
disability, and hypertension from the Shreveport VAMC, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
and that the record before each examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
specifically request that the appellant provide signed, 
current authorizations to enable it to obtain all outstanding 
treatment records from Dr. Weaver (as identified during the 
March 2010 Board hearing).  The RO's letter should also 
provide notice as to what is needed to support a claim for 
service connection on a secondary basis, pursuant to 38 
C.F.R. § 3.310 (as revised in October 2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal (to include arranging for the Veteran to 
undergo further examination for hypertension, if warranted).  
The RO's adjudication of the claim for service connection for 
hypertension should include consideration of the current 
version of 38 C.F.R. § 3.310(a) (as revised in 2006).

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Shreveport VAMC all outstanding records of 
evaluation and/or treatment for the 
Veteran's bilateral hearing loss, 
psychiatric disability, and hypertension.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
bilateral hearing loss, psychiatric 
disability, and hypertension.  The RO 
should specifically request that the 
appellant provide signed, current 
authorizations to enable it to obtain all 
outstanding treatment records from Dr. 
Weaver (as identified during the March 
2010 Board hearing).  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO's letter 
should also provide notice as to what is 
needed to support a claim for service 
connection on a secondary basis, pursuant 
to 38 C.F.R. § 3.310(a) (as revised in 
October 2006).

The RO's letter should also clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions. All 
appropriate tests and studies (to include 
audiometry and speech discrimination 
testing) should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

Based on the results of audiometric 
testing, the physician should specifically 
indicate, whether the Veteran currently has 
bilateral hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 percent).   
Then, with respect to any diagnosed hearing 
loss disability, the physician should 
provide an opinion as whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
particularly, claimed in-service noise 
exposure.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should also arrange for the Veteran to 
undergo VA examination, by a psychiatrist 
or psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the individual designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the appellant's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current psychiatric disability(ies).  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset during the Veteran's military 
service.  

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss in-service treatment and diagnoses 
of phobic disorder and possible adjustment 
disorder with anxious mood.  

The examiner should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination(s), in adjudicating the 
reopened claim(s), in adjudicating the 
claim(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate. Otherwise, the RO should 
adjudicate each claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for service connection for 
hypertension should include consideration 
of the current version of 38 C.F.R. § 
3.310(a) (as revised in 2006).

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional legal authority considered (to 
include to the current version of 38 
C.F.R. § 3.310(a), as revised in 2006), 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


